PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ghannouchi, Fadhel M. et al.
Application No. 16/498,413
Filed: 27 Sep 2019
For: SYSTEM AND METHOD FOR A FREQUENCY SELECTIVE RECEIVER

:
:
:	NOTICE VACATING DECISION
:                    ON PETITION
:
:


The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on January 12, 2022, is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	A Notice of Allowance and Fee(s) Due was mailed May 27, 2021, to pay the issue fee no later than August 27, 2021.    

■	A Notice of Improper Request for Continued Examination (RCE) was mailed on September 3, 2021.

■	A Notice of Abandonment was mailed on November 5, 2021, for failure to timely file an inventor’s oath or declaration for each inventor and to timely pay the issue fee.

■	On January 12, 2022, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS and automatically granted by EFS on January 12, 2022.  The petition was accompanied with the petition fee of ($2,100).

However, the applicant failed to file a proper reply.  The child application number given on the petition lists the above identified application 16/498,414, which is improper.  If the applicant intends for the application to be continued (RCE filed January 12, 2022), then a signed reply indicating this must be filed.  If the reply is for continuity only, then an application number of the filing of a child application and filing date must be provided.  A Notice of Allowance was mailed on May 27, 2021.  The issue fee payment has not been paid.
 
In view of the above, the petition automatically granted by EFS on January 12, 2022, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
www.uspto.gov/ebc/efs_help.html
			(for help using EFS-Web call the 
			 Patent Electronic Business Center
                                     at (866) 217-9197)


Any questions concerning this matter may be directed to the undersigned at (571) 272-4618.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET